DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant should clarify the structure and/or arrangement of the terminal state relative to the casing and the shielding member.  Claims 2-8 inherit the defect of the parent claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-2, 6 and 8, as best understood in view of the rejection under 112 second paragraph, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shang [US 2011/0094090 A1.]
Shang discloses a magnetic device [figures 1-4] comprising:
- the magnetic device main body that comprises a core [2] and a coil [1] attached to the core;
- a casing [4, 5] that houses therein the reactor main body and has a portion where an opening [54] is formed;
- a terminal stage [7] that supports a portion of a conductor [8] electrically connected to the coil; and 
- a shielding member [5] that is integrally formed [or attached] with the terminal stage and suppresses a leakage of magnetic fluxes from the reactor main body while maintaining the opening opened.
Regarding claim 2, Shang inherently discloses the terminal stage is formed of a resin material [insulative material.] 
Shang discloses the shielding member being embedded in the casing.
It would have been obvious at the time the invention was made to incorporate the shielding material in the terminal stage [base] for the purpose of facilitating manufacturing.
Regarding claims 3-4, Shang further discloses the conductor maybe formed of a bus-bar which is electrically connected to the coil and which is at least partially embedded in the insulative material of the terminal stage and a part of the bus-bar disposed along the shielding member of the casing.


Regarding claim 7, Shang further discloses the shielding material formed of aluminum [paragraph 0036.]
Regarding claim 8, Shang discloses a magnetic shielding material.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996.  The examiner can normally be reached on Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/TUYEN T NGUYEN/            Primary Examiner, Art Unit 2837